Upon consideration of the petition filed by Defendant on the 6th of June 2017 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 17th of August 2017."
The following order has been entered on the motion filed on the 6th of June 2017 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 17th of August 2017."
Hudson, J., recused